Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a system and method for seismic imaging of a subterranean geological formation comprising apply an inner product of the source left-down/right-up component and the receiver left-down/right-up component to generate a positive-dip imaging condition; apply an inner product of the source right-down/left-up component and the receiver right-down/left-up component to generate a negative-dip imaging condition; and multiply the positive-dip imaging condition with the negative-dip imaging condition to generate a diffraction-enhanced seismic image (claims 1, 8, 15) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


	Zhang et al. (“Efficient wave-equation-based diffraction imaging”) has a publication date between September-October 2019. The instant application has the same inventive entity as Zhang et al. and has an effective filing date of December 13, 2019, filed less than a year from Zhang et al.. Thus, Zhang et al. does not qualify as prior art.
	Zhong et al. (“Reverse time migration of ground-penetrating radar with full wavefield decomposition based on the Hilbert transform”) discloses a reverse time migration of ground-penetrating radar data is implemented with a two-way equation (Abstract, lines 1-2). Zhong et al. discloses up- and down-going wavefields are used to the de-primary imaging condition (page 1100, column 2). Zhong et al. discloses source and receiver wavefields (equation 10.1, page 1100) and equation for imaging condition of the left-down-going wavefield and right-up-going wavefield (equation 16, page 1104). However, Zhong et al. does not disclose multiplying the positive-dip imaging condition with the negative-dip imaging condition to generate a diffraction-enhanced seismic image.
	Wang et al. (“Reverse time migration with Hilbert transform based full wavefield decomposition”) discloses reverse time migration is an effective technique for complex subsurface imaging (Abstract, lines 1-2). It uses two-way wave-equation in a wavefield forward and backward simulation and employs cross-correlation imaging condition (Abstract, lines 2-3). However, Wang et al. does not disclose multiplying the positive-

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        January 6, 2022